        Case 1:20-cv-10617-WGY Document 294 Filed 09/11/20 Page 1 of 2



                       UNITED STATES DISTRICT COURT FOR THE
                            DISTRICT OF MASSACHUSETTS

 MARIA ALEJANDRA CELIMEN SAVINO,
 JULIO CESAR MEDEIROS NEVES, and all
 those similarly situated,
                                                    Case No. 1:20-cv-10617 WGY
 Petitioners-Plaintiffs,

 v.

 STEVEN J. SOUZA,

 Respondent-Defendant.


      JOINT MOTION TO VACATE BAIL ORDER OF KARINA ROJAS VARGAS

       The parties jointly move the Court to vacate the bail order of class member Karina Rojas

Vargas (ECF 147). Ms. Rojas Vargas has obtained final relief in immigration court, and

therefore is no longer in removal proceedings. Had she still been detained at Bristol County

House of Correction, this would have resulted in her release. Accordingly, her bail order is now

moot. ICE removed her ankle monitor on August 18, 2020.


September 10, 2020

Respectfully Submitted,

__/s/Muneer Ahmad____                                ANDREW E. LELLING
Oren Nimni (BBO #691821)                             United States Attorney
Oren Sellstrom (BBO #569045)
Lauren Sampson (BBO #704319)                         /s/ Thomas E. Kanwit____
Ivan Espinoza-Madrigal†                              Attorney for Defendant
Lawyers for Civil Rights                             Michael Sady
61 Batterymarch Street, 5th Floor                    Assistant U.S. Attorney
Boston, MA 02110                                     U.S. Attorney’s Office
(617) 988-0606                                       John J. Moakley U.S. Courthouse
onimni@lawyersforcivilrights.org                     1 Courthouse Way, Suite 9200
                                                     Boston, MA 02210
                                                     (617) 748-3100
                                                     Thomas.kanwit@usdoj.gov

                                                1
            Case 1:20-cv-10617-WGY Document 294 Filed 09/11/20 Page 2 of 2




Grace Choi, Law Student Intern*
Emily Jo Coady, Law Student Intern*
Kayla Crowell, Law Student Intern*
Megan Hauptman, Law Student Intern*
Fernando Quiroz, Law Student Intern*
Isir Said, Law Student Intern*
Muneer Ahmad†
Michael Wishnie (BBO# 568654)
Sara Zampierin±
Jerome N. Frank Legal Svcs. Org.
P.O. Box 209090
New Haven, CT 06520
Phone: (203) 432-4800
michael.wishnie@ylsclinics.org

Lisa Pirozzolo
John Butts
Vinita Ferrera
Felicia Ellsworth
Nicole M.F. Dooley
Annaleigh Curtis
Michael Brown
Rama Attreya
Gary Howell-Walton
Mikayla C. Foster
Elizabeth E. Driscoll
Wilmer Cutler Pickering Hale and Dorr LLP
60 State Street
Boston, MA 021009
Lisa.Pirozzolo@wilmerhale.com




†
    Admitted pro hac vice.                           * Motion for law student appearances pending.
±
    Motion for admission pro hac vice pending.

                                                 2
